                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       In re LETTER ROGATORY — REQUEST                    Case No. 19-mc-80173-LB
                                           FOR INTERNATIONAL JUDICIAL
                                  12       ASSISTANCE RE: LIROLA, NYDIA VS.
Northern District of California




                                                                                              ORDER GRANTING EX PARTE
 United States District Court




                                           LANATA, ET AL., FILE NO. 27400/2016,               APPLICATION TO SERVE
                                  13       NATIONAL COURT IN CIVIL MATTERS
                                           NO 89 OF THE REPUBLIC OF                           SUBPOENAS FOR DISCOVERY FOR
                                  14       ARGENTINA FOR INFORMATION                          USE IN A FOREIGN PROCEEDING
                                           FROM FACEBOOK IRELAND LTD.
                                  15
                                                                                              Re: ECF No. 1
                                  16

                                  17                                             INTRODUCTION

                                  18         On January 16, 2019, the Office of International Judicial Assistance at the United States

                                  19   Department of Justice received a Letter Rogatory from the National Court in Civil Matters in

                                  20   Argentine, Republic of Argentina (“the Argentine Court”).1 In the Letter Rogatory, the Argentine

                                  21   Court orders that Facebook provide the following:

                                  22             (1) The name of the individual or the name of the legal entity under which the
                                                     account Nydia Lirola is registered, www.facebook.com/nydia.lirola.2
                                  23

                                  24   The information will be used in a proceeding in the Argentine Court.3

                                  25
                                       1
                                           Letter Rogatory, Ex. A to Molinari Decl. – ECF No. 1-1 at 4–11.
                                  26   2
                                           Application – ECF No. 1 at 2; Letter Rogatory, Ex. A to Molinari Decl. – ECF No. 1-1 at 5.
                                  27   3
                                        Application – ECF No. 1 at 2. The Argentine case is captioned “Lirola, Nydia v. Lanata, et al, File
                                       No. 37400/2016.” Id. at 1.
                                  28

                                       ORDER – No. 19-mc-80173-LB
                                   1         On March 21, 2019, Assistant United States Attorney (“AUSA”) Gioconda Molinari emailed

                                   2   Jacqueline Kort, counsel for Facebook, asking if Facebook would voluntarily provide the

                                   3   requested information.4 Ms. Kort replied that Facebook “will be able to produce the requested user

                                   4   information with a subpoena.”5

                                   5         On July 3, 2019, the United States filed an ex parte application to appoint AUSA Giaconda

                                   6   Molinari as Commissioner in order to subpoena Facebook for the user information sought by the

                                   7   Argentine Court pursuant to 28 U.S.C. § 1782(a).6 The court grants the application, appoints

                                   8   AUSA Molinari as Commissioner, and authorizes service of the subpoena on Facebook.

                                   9

                                  10                                                 ANALYSIS

                                  11   1. Governing Law

                                  12         The United States makes its application for discovery under 28 U.S.C. § 1782(a), which
Northern District of California
 United States District Court




                                  13   provides in relevant part:

                                  14             The district court of the district in which a person resides or is found may order him
                                                 to give his testimony or statement or to produce a document or other thing for use in
                                  15             a proceeding in a foreign or international tribunal, including criminal investigations
                                                 conducted before formal accusation. The order may be made pursuant to a letter
                                  16
                                                 rogatory issued, or request made, by a foreign or international tribunal or upon the
                                  17             application of any interested person and may direct that the testimony or statement
                                                 be given, or the document or other thing be produced, before a person appointed by
                                  18             the court. . . . A person may not be compelled to give his testimony or statement or
                                                 to produce a document or other thing in violation of any legally applicable privilege.
                                  19

                                  20   28 U.S.C. § 1782(a). In order to apply for discovery pursuant to Section 1782, a formal proceeding

                                  21   in the foreign jurisdiction need not be currently pending, or even imminent. Intel Corp. v.

                                  22   Advanced Micro Devices, Inc., 542 U.S. 241, 258–59 (2004). Instead, all that is necessary is that a

                                  23   “dispositive ruling” by the foreign adjudicative body is “within reasonable contemplation.” Id. at

                                  24   259 (holding that discovery was proper under Section 1782 even though the applicant’s complaint

                                  25

                                  26
                                       4
                                           Molinari Decl. – ECF No. 1-1 at 2 (¶ 4) & Ex. B.
                                  27   5
                                           Application – ECF No. 1 at 4; Molinari Decl. – ECF No. 1-1 at 2 (¶ 4).
                                  28   6
                                           Application – ECF No. 1 at 3.

                                       ORDER – No. 19-mc-80173-LB                             2
                                   1   against the opposing party was only in the investigative stage). An ex parte application is an

                                   2   acceptable method for seeking discovery pursuant to Section 1782. See In re Letters Rogatory

                                   3   from Tokyo Dist., 539 F.2d 1216, 1219 (9th Cir. 1976) (holding that the subpoenaed parties may

                                   4   raise objections and exercise their due process rights by bringing motions to quash the subpoenas).

                                   5      A district court has wide discretion to grant discovery under Section 1782. Intel, 542 U.S. at

                                   6   260–61. In exercising its discretion, a district court should consider the following factors:

                                   7   (1) whether the “person from whom the discovery is sought is a participant in the foreign

                                   8   proceeding;” (2) “the nature of the foreign tribunal, the character of the proceedings underway

                                   9   abroad, and the receptivity of the foreign government or the court or agency abroad to U.S. federal

                                  10   court judicial assistance;” (3) whether the request “conceals an attempt to circumvent foreign

                                  11   proof-gathering restrictions or other policies of a foreign country or the United States;” and

                                  12   (4) whether the request is “unduly intrusive or burdensome.” Id. at 264–65.
Northern District of California
 United States District Court




                                  13      A district court’s discretion is to be exercised in view of the twin aims of Section 1782:

                                  14   (1) providing efficient assistance to participants in international litigation and (2) encouraging

                                  15   foreign countries by example to provide similar assistance to our courts. Schmitz v. Bernstein

                                  16   Liebhard & Lifshitz, LLP, 376 F.3d 79, 84 (2d Cir. 2004). There is no requirement that the party

                                  17   seeking discovery establish that the information sought would be discoverable under the

                                  18   governing law in the foreign proceeding or that the United States law would allow discovery in an

                                  19   analogous domestic proceeding. See Intel, 542 U.S. at 247, 261–63.

                                  20      When considering an application for discovery pursuant to Section 1782, the court considers

                                  21   first whether it has the statutory authority to grant the request and then whether it should exercise

                                  22   its discretion to do so. Lazaridis v. Int’l Centre for Missing and Exploited Children, Inc., 760

                                  23   F. Supp. 2d 109, 112 (D.D.C. 2011) (citations omitted).

                                  24

                                  25   2. Application

                                  26      2.1    Statutory Requirements

                                  27      The first issue is whether the government’s application meets the three minimum statutory

                                  28   requirements of Section 1782. The court holds that it does.

                                       ORDER – No. 19-mc-80173-LB                         3
                                   1         First, Facebook is “found” in this District within the meaning of Section 1782 because its

                                   2   headquarters is located in Menlo Park, California.7 See Rainsy v. Facebook, Inc., 311 F. Supp. 3d

                                   3   1101, 1109 (N.D. Cal. 2018). Second, the requested discovery is for use in a proceeding in

                                   4   Argentina. Third, the request was made by a foreign tribunal.

                                   5         2.2     Discretionary Intel Factors

                                   6               2.2.1   Participant in a Foreign Proceeding

                                   7         The first Intel factor asks whether the “person from whom discovery is sought is a participant

                                   8   in the foreign proceeding.” Intel, 542 U.S. at 264. If the person is a participant, “the need for

                                   9   § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought from a

                                  10   nonparticipant in the matter arising abroad” because “[a] foreign tribunal has jurisdiction over

                                  11   those appearing before it, and can itself order them to produce evidence.” Id. “In contrast,

                                  12   nonparticipants in the foreign proceeding may be outside the foreign tribunal’s jurisdictional
Northern District of California
 United States District Court




                                  13   reach; hence, their evidence, available in the United States, may be unobtainable absent § 1782(a)

                                  14   aid.” Id.

                                  15         Facebook is not a party to the foreign proceedings handled by the Argentine Court.8

                                  16               2.2.2   Nature of Tribunal and Receptivity to U.S. Federal-Court Judicial Assistance

                                  17         The second Intel factor requires the court to “take into account the nature of the foreign

                                  18   tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign

                                  19   government or the court or agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S.

                                  20   at 264.

                                  21         The Argentine court requested the information, so it is receptive to this court’s assistance.9

                                  22   This factor weighs in favor of granting the application.

                                  23

                                  24

                                  25

                                  26
                                       7
                                           Molinari Decl. – ECF No. 1-1 at 1–2 (¶ 1).
                                  27   8
                                           Application – ECF No. 1 at 2.
                                  28   9
                                           Id.

                                       ORDER – No. 19-mc-80173-LB                          4
                                   1             2.2.3    Attempt to Circumvent Foreign Proof-Gathering Restrictions or Policies

                                   2         The third Intel factor considers whether the request “conceals an attempt to circumvent foreign

                                   3   proof-gathering restrictions or other policies of a foreign country or the United States.” Intel, 542

                                   4   U.S. at 264–65. As the Letter Rogatory was filed by a foreign tribunal, this factor weighs in favor

                                   5   of granting the application.

                                   6             2.2.4    Undue Intrusion or Burden

                                   7         The fourth Intel factor is whether the request is “unduly intrusive or burdensome.” Intel, 542

                                   8   U.S. at 265. “Requests are unduly intrusive and burdensome where they are not narrowly tailored,

                                   9   request confidential information and appear to be a broad ‘fishing expedition’ for irrelevant

                                  10   information.” In re Ex Parte Appl. of Qualcomm, Inc., 162 F. Supp. 3d 1029, 1043 (N.D. Cal.

                                  11   2016). The proposed subpoenas do not appear on their face to be unduly intrusive or burdensome.

                                  12   The topics appear relevant to the foreign proceedings before the Argentine court, and Facebook
Northern District of California
 United States District Court




                                  13   said it could respond to the request if it were served a subpoena.10 This factor weighs in favor of

                                  14   granting the application.11

                                  15

                                  16                                               CONCLUSION

                                  17         The court grants the application and appoints AUSA Gioconda Molinari as Commissioner and

                                  18   authorizes her to subpoena the requested information from Facebook. The United States must

                                  19   serve Facebook with a copy of this order and a copy of the court’s standing order, which is

                                  20   attached to this order, when it serves its subpoenas. If Facebook wants to contest the subpoenas, it

                                  21   must notify the United States that it wishes to do so before the return date of the subpoenas. Then,

                                  22   in lieu of a formal motion to quash, the parties must engage in the meet-and-confer and joint-

                                  23   letter-brief process set out in the court’s standing order.

                                  24

                                  25

                                  26

                                  27
                                       10
                                            Molinari Decl. – ECF No. 1-1 at 1–2 (¶ 3).
                                       11
                                        This does not preclude Facebook from contesting the subpoena. Cf. In re Ex Parte Appl. of Darmon,
                                  28   No. 17-mc-80089-DMR, 2017 WL 3283969, at *4 (N.D. Cal. Aug. 2, 2017).

                                       ORDER – No. 19-mc-80173-LB                          5
                                   1      The testimony in this matter may be taken before any certified court reporter authorized to take

                                   2   testimony and administer oaths, and such court reporters are authorized to take testimony in this

                                   3   matter.

                                   4

                                   5      IT IS SO ORDERED.

                                   6      Dated: July 12, 2019

                                   7                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   8                                                   United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-mc-80173-LB                       6
